     Case 1:03-md-01570-GBD-SN Document 4226 Filed 10/26/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



In re Terrorist Attacks on September 11, 2001            03 MDL 1570 (GBD) (SN)
                                                         ECF Case




This document relates to:

               Kathleen Ashton, et al. v. Al Qaeda Islamic Army, et al., Case No. 02 Civ. 6977
               Thomas Burnett, Sr., et al. v. Al Baraka Inv. & Dev. Corp., et al., No. 03 Civ.
               9849
               Federal Insurance Co., et al. v. Al Qaida, et al., No. 03 Civ. 6978
               Continental Casualty Co., et al. v. Al Qaeda, et al., No. 04 Civ. 5970
               Euro Brokers Inc., et al., v. Al Baraka, et al., No. 04 Civ. 7279
               Estate of John P. O’Neill et. al., v. Al Baraka et. al., No. 04 Civ. 1923


                      DECLARATION OF YASSIN ABDULLAH KADI
                       IN RESPONSE TO AUGUST 27, 2018 ORDER


               Yassin Abdullah Kadi declares that the following statement is true:
               1.      I am a defendant in the captioned litigation. I currently am a resident of

Istanbul, Turkey and Jeddah, Saudi Arabia. Because I spend much of my time in Istanbul, I have

delegated the management of my office in Jeddah to my eldest son, Muaz Kadi.

               2.      In response to this Court’s August 27, 2018 Opinion and Order (“the

Order”), as explained to me by my London solicitors Carter-Ruck and my U.S. attorneys,

Salerno & Rothstein, I instructed my son Muaz to oversee the searches for the documents that I

was ordered in the Order to produce.

               3.      With respect to the two documents pertaining to Rowad Development and

Investment Co. Ltd. (“Rowad documents”) that the Court directed us to attempt to locate, I took

several steps to search for these documents. First of all I directed Muaz to oversee a search of the
     Case 1:03-md-01570-GBD-SN Document 4226 Filed 10/26/18 Page 2 of 3



storage room in Jeddah where all my files from the era relevant to this matter are stored. As

reported by both Muaz and Essam Al Khatib, the office manager, the documents sought could

not be located. (See declarations of Muaz Kadi (“Muaz Kadi Dec.”), at ¶¶ 2-3 and Essam Al

Khatib (“Al Khatib Dec.”), at ¶ 2-3).

               4.      Secondly I took steps to have my staff locate anyone in Sudan who might

possibly have these two Rowad documents from 1996. On information and belief, based on my

conversations with Muaz and Yousef Abu Ali, a long-time employee, their efforts to locate such

persons and these Rowad documents were unsuccessful. (Muaz Kadi Dec. at ¶ 4; Declaration of

Yousef Abu Ali, ¶¶ 2-7).

               5.      I do not believe that I ever had any connection with the Muwafaq Rural

Development Corporation, which according to official corporate records was apparently listed as

a Rowad shareholder. I do not know, or know of, Abdel Jalil Fadl Hamad, who is listed as a

member of the liquidation committee of Rowad and as affiliated with Muwafaq Rural

Development Corporation. I do not recall anyone called Moussa Sayed Moussa, although I

understand that he is listed in a Rowad document as an agricultural consultant to Leemount

Corporation, a company in which I had an ownership interest.

               6.      I also instructed my son Muaz to do whatever possible to locate the eleven

documents pertaining to the Kingdom of Saudi Arabia investigation (“KSA documents”) that the

Order required us to search for. I instructed him to oversee a search of the storage room for such

documents and to undertake any further efforts that my lawyers suggested in order to comply

with the Order.

                  7.   On information and belief, based on communications with Muaz and with

my attorneys, Muaz not only oversaw a search of the storage room conducted by Mr. Al Khatib,



                                                2
   Case 1:03-md-01570-GBD-SN Document 4226 Filed 10/26/18 Page 3 of 3



but he had Mr. A1 Khatib telephone and email the office of Dr. Saad Al-Beraik, the Saudi lawyer

who represented me in the KSA investigation. (See Muaz Kadi Dec. ٦[ 5; A1 Khatib Dec. ٦j 4.)

Mr. Khatib communicated with Dr. Al-Beraik’s secretary, Mr. Hatim, who told him that Dr. Al-

                                                                    ٥
Beraik had been away ftom his office since last year, i.e. since 2 17, and that his whereabouts

are unknown. (A1 Khatib Dec.      4). After some back-and-forth communication, Mr. Hatim

informed Mr. A1 Khatib that the KSA documents could not be found. I subsequently learned that

Dr. Al-Beraik’s office found one of the KSA documents and had sent it directly to Carter-Ruck

on 15 October 2018.1 do not recall ever receiving from Dr. Al-Beraik any of the KSA

documents listed in the Court's August 27 order.

                 8.    I respectfully submit that my agents have done everything in their power

to locate and produce the documents I was directed to locate. The fact that these efforts failed,

with one exception, was not due to lack of diligence on our part.

               I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.



Executed on October       ,2018                                         4—
                                                                        -



                                                       YASSIN ABDULLAH KADI
                                                                             ‫ﻗﺘﺪ‬




                                                   3
